
                                  Exhibit 10.3

Prudens~Consulo LLC Consulting Agreement          Page 1




                              CONSULTING AGREEMENT

PREAMBLE: This is an Agreement ("Agreement"), dated April 30, 2002 and effective
as of May 1, 2002 ("Effective Date") between Prudens Consulo LLC, a limited
liability company incorporated in the state of Florida with its address at 3665
East Bay Drive, Suite 204, Mail-stop 119, Largo, FL ("Consultant") and ADVA
International Inc., 454 South Anderson Road, Suite 214, Rock Hill, SC ("ADVA" or
"Client")

PURPOSE: Client wishes to retain the services and expertise of the Consultant
and primarily those of Anthony Mohr, an individual employed by the Consultant,
to advise and consult Client in such business and management matters relative to
Client's Business as will be found in Exhibit A, attached Specification, and
Consultant is willing to provide such services.

1. Consultant agrees, subject to Section 7, that for a period of one (1) year,
commencing with the Effective Date of this Agreement, it will, consistent with
any other obligations, render to Client such consulting services on a retainer
basis as Client may request relating to the definition of the Client's business
set forth in Exhibit A. Consultant shall not be required at any time to render
service that would conflict with obligations of Consultant undertaken prior to
the request for such services by Client.

2. Client agrees to reimburse Consultant for such consulting services at the
rates and terms shown in Exhibit B attached, Compensation. Consultant shall
invoice Client for services rendered monthly in advance and invoices shall be
payable upon receipt. Invoices shall include work provided and a brief
description of the services rendered. Upon adequate substantiation, Client will
reimburse Consultant for all reasonable travel and other expenses incurred by
Consultant on the behalf of, and requested by, Client. Prior written approval
(for this purpose, confirmed e mail or telefax shall suffice) by Client's
designated representative shall be required for all travel outside the state of
Florida in connection with this Agreement.

3. Consultant shall act as an independent Consultant and not as an agent or
employee of Client and Consultant shall make no representation as an agent or
employee of Client. Consultant shall furnish private insurance and be
responsible for all taxes as an independent Consultant. Client shall be
responsible for providing any professional or business liability insurance
directly related to functions requested of the Consultant as such may be
required by law or as prudent business practises would reasonably dictate.
Consultant shall have no authority to bind Client or incur other obligations on
behalf of Client.

4. Consultant will promptly disclose to Client each discovery which it
reasonably believes may be new, available for patent or copyright, when
conceived by it in carrying out the consulting services contracted for herein.
Client shall have the right to file a patent or copyright application with
Consultant or its employees listed as inventor, at Client's expense and on each
discovery, and Consultant agrees to cooperate with Client and to execute all
proper documents at the expense of Client to enable Client to obtain patent or
copyright protection in the United States and foreign countries. Consultant
agrees to assign all rights to each such patent or copyright application and
patent or copyright to Client, but Consultant shall have free, non-exclusive and
irrevocable license to use of the patent or copyright with the right to
sublicense use in all areas except those of the Specification. In the event
Client fails to file a patent application on any such discovery within six (6)
months after written disclosure thereof to Client, Consultant shall have the
right to file such, at Consultant's expense, in the United States and foreign
countries. On each patent or copyright issuing from such application Client
shall have a free, non-exclusive irrevocable license, with the right to
sublicense, in the areas of the Specification.

5. In the event Client discloses information to Consultant that Client considers
to be secret or proprietary and so notifies Consultant, Consultant agrees to
hold the Proprietary Information in confidence and to treat the Proprietary
Information with at least the same degree of care and safeguards that he takes
with his own proprietary information. Proprietary Information shall be used by
Consultant only in connection with services rendered under this Agreement.
Proprietary Information shall not be deemed to include information that (a) is
in or becomes in the public domain without violation of this Agreement by
Consultant, or (b) is already in the possession of Consultant, as evidenced by
written documents, prior to the disclosure thereof by Client, or (c) is
rightfully received from a third entity having no obligation to Client and
without violation of this Agreement by Consultant. Both Client and Consultant
agree to execute a Mutual Non-Disclosure Agreement within seven (7) business
days of the Effective Date which shall give effect to the terms of this section.

6. Consultant warrants that it is under no obligation to any other entity that
in any way conflicts with this Agreement, that he is free to enter into this
Agreement, and is under no obligation to consult for others in Client's business
as defined in the Specification. Consultant shall not, during the term of this
Agreement, perform consulting services for others in the areas of the
Specification but shall have the right to perform consulting services for others
outside the Specification.

7. The Company shall have the option to terminate the Agreement ("Company
Termination") for any reason, having provided 90 days advance written notice to
the Consultant. The fee for termination prior to term shall be equal to two
quarters of Consultant's Retainer Fees as defined in Exhibit B. All outstanding
and unreimbursed expenses shall be reimbursed within two (2) business days of
the actual date of termination.

8. Any and all materials, equipment, computers, services, software or products
provided for the Consultant by the Client are to be used solely in the
commission of the Consultant's services for the Client and remain the sole
property of the Client. Consultant agrees to return all such materials at the
Client's expense and specification within ten (10) days of a written request to
do so. Client shall not be held liable for any illegal use of said products or
services, or use by the Consultant unrelated to Clients business, or any
resulting legal action thereof.

9. The provisions of Section 5 hereof shall survive any termination of this
Agreement for a period of two (2) years.


     In WITNESS WHEREOF, the parties have executed this Agreement:


FOR:           Prudens~Consulo LLC                              FOR:        ADVA International Inc
               (Consultant)                                                 (Client)

Signed:        /s/ Anthony E. Mohr                              Signed:     /s/ George L. Down
               ---------------------------------------------                -------------------------------------------
               ---------------------------------------------                -------------------------------------------
               Anthony E. Mohr                                              George L. Down, Secretary and Executive
               Manager                                                      Director on behalf and at the behest of
                                                                            the Board of Directors

Date:          April 30th 2002                                  Date:       4/30/2002
               ---------------------------------------------                -------------------------------------------

WITNESS:
                   /s/ C. Roger Jones
                   -----------------------------------------
                   -----------------------------------------
                   C. Roger Jones, Non-Executive Director
                   of ADVA International





EXHIBIT A: SPECIFICATION

This Exhibit, effective as of May 1, 2002 by and between Prudens~Consulo LLC
("Consultant") and ADVA International Inc ("Client") relative to an Agreement
between the same dated April 30, 2002 ("Agreement");

The parties agree that:

1. Effect of Exhibit. This Exhibit is a modification of the Agreement
only to the extent specifically provided. If there is any conflict between the
terms of this Exhibit and the terms of the Agreement, the terms of this Exhibit
shall control. Otherwise the terms of the Agreement shall remain in full force
and effect as provided therein. Terms used in this Exhibit that are defined in
the Agreement shall have the meanings given to them in the Agreement.

2. Definition of the Client's Business. The Client's business is, for the
purposes of the Agreement and exhibits thereto, defined as the development and
marketing of computer software utilized in the production of computer generated
3D models, animation and rendering as well as the delivery of services and
materials in support thereof. If, within the term of this Agreement and in the
course of Client's future business activities, the Client wishes to expand said
definition, such changes must be agreed by the Consultant in advance, no
reasonable agreement being withheld unless (a) said expansion shall conflict
with current or planned activities of the Consultant in other venues or (b) said
expansion shall be impossible for Consultant to agree due to work already
contracted with other entities.

3. Work Made for Hire. All copyrights in the entire contents of the
following Work(s): said list of Works to be found under Sec. 6 herein, - Scope
of Work; shall be owned by the Client under the work made for hire provisions of
the U.S. Copyright Act, 17 U.S.C.ss.101, et seq. since Work has been specially
ordered or commissioned by the Client as a contribution to a collective work, as
a compilation or as an audiovisual work, and this Exhibit expressly provides
that such Work shall be a work made for hire; provided, however, that the
copyrights in any of the Consultant's Content that is included in such Work
shall, as between the Client and the Consultant, continue to be owned by the
Consultant, and the Consultant shall continue to own all copyrights and other
rights in the Consultant's Software used to create, and to operate such Work.
Any materials, documents, plans or other information developed by the Consultant
for other clients and/or not specific to the Client's business as described in
the Specification hereto, that may be shared with the Client from time to time
in the normal execution of this Agreement, shall remain the sole property of the
Consultant.

4. Documents. The Consultant agrees to execute and deliver to the Client
any documents, including any transfers or assignments of copyrights and other
rights, that are reasonably requested by the Client in order to confirm or
effectuate the Client's ownership of and the copyright to the Work(s) listed in
Section 6 of this Exhibit subject to the limitations provided for in such
Section.

5. Non-Disclosure. The Consultant shall not, without the express written
consent of the Board of Directors or its designee, either during or after the
termination of this Agreement:

(i) divulge or communicate to any person or persons (except to officials of
ADVA, or its affiliates); or

(ii) use for his own purposes or for any purposes other than those of ADVA or
its affiliates, any knowledge or information which the Consultant, acting
reasonably, believes or should believe to be of a confidential nature which

(A) relates to the business or affairs of ADVA, or any affiliate of ADVA or its
subsidiaries;

(B) relates to the workings of any process or invention which is carried on or
used by ADVA, its subsidiaries or any affiliate of ADVA;

(C) has been obtained from any third party on terms restricting its disclosure
or use; or

(D) relates to the clients or customers of ADVA, its subsidiaries or any
affiliate of ADVA provided however, these restrictions shall cease to apply to
any information or knowledge which may come into the public domain (otherwise
than through unauthorized disclosure).

6. Scope of Work. It is anticipated that the Consultant's employee,
Anthony Mohr, shall nominally use the title of Chief Strategy Officer of ADVA
for the term of this Agreement. This in no way obligates or binds Mr. Mohr as an
employee of the Client and his relationship with Client shall be governed solely
under the provisions of Section 3 of this Agreement.

The scope of work to be delivered to the Client shall broadly encompass the
following efforts and in all cases shall be specific to the Client's business as
described in the Specification hereto.

i.       Business plans and activities
ii.      Marketing plans and activities
iii.     Financial plans and activities
iv.      Merger & Acquisition plans and activities
v.       Business development plans and activities
vi.      Marketing communications and collateral materials
vii.     Strategy, reports & filings prepared for the US Securities & Exchange
         Commission and any related attachments

6. Milestones. The establishment of milestones is not applicable to
this document. However, all future milestones and time-sensitive plans, as
such will be mutually agreed by Client and Consultant, shall be based on a
Retainer of eighty (80) hours per month and shall only anticipate and
include Retainer Plus hours when specifically requested in writing by the
Client with at least fifteen (15) days advance notice. All dates and
milestones shall be based on the timely completion of activities and
delivery of any facilitating materials, documents, information and/or
decisions in a timely manner by the Client.

7. Termination with Cause. Client may terminate this Agreement at
any time for cause. The Consultant shall have no right to receive any
future compensation as defined in attached Exhibit B, Compensation, for any
period after termination for cause, excepting any monies due and owing for
prior work and reimbursement for any approved and unreimbursed expenses.
The term "for cause" shall include and shall be limited to the following
events:

(i) The Consultant or its management is convicted of a felony;

(ii) The Consultant willfully and deliberately fails or refuses in a material
respect to comply with a significant instruction of the Board of Directors of
ADVA, provided the Consultant fails to cure such non-compliance within thirty
(30) days after receiving written notice of such non-compliance, other than
non-compliance due to Force Majeure (as defined in Sec. 6 - Exhibit C attached
herewith), which willful failure results in, or which in the good faith judgment
of the Board of Directors may result in demonstrable material injury and damage
to the Client; or

(iii) The Consultant willfully and deliberately makes material
misrepresentations to the Board of Directors of ADVA.

If Client's Board of Directors determines that Consultant's Retainer under this
Agreement shall be terminated for cause, then the Board of Directors shall
forthwith provide Consultant with a written notice of said determination. The
notice shall contain a detailed statement of the facts, which constitute the
particulars of the cause for termination.


         In WITNESS WHEREOF, the parties have executed this Exhibit:


FOR:           Prudens~Consulo LLC                              FOR:        ADVA International Inc
               (Consultant)                                                 (Client)

Signed:        /s/ Anthony E. Mohr                              Signed:     /s/ George L. Down
               ---------------------------------------------                -------------------------------------------
               ---------------------------------------------                -------------------------------------------
               Anthony E. Mohr                                              George L. Down, Secretary & Executive
               Managing Director                                            Director on behalf  and at the behest of
                                                                            the Board of Directors

Date:          April 30th 2002                                  Date:       4/30/2002
               ---------------------------------------------                -------------------------------------------

WITNESS:
                   /s/ C. Roger Jones
                   -----------------------------------------
                   -----------------------------------------
                   Roger C. Jones, Non-Executive Director
                   of ADVA International









EXHIBIT B:  COMPENSATION, RATES, PAYMENT DETAILS, AND APPROVED EXPENSE
REIMBURSEMENT

This Exhibit, effective as of May 1, 2002 by and between Prudens~Consulo LLC
("Consultant") and ADVA International Inc ("Client") relative to an Agreement
between the same dated April 30, 2002 ("Agreement");

The parties agree that:

1. Effect of Exhibit. This Exhibit is a modification of the Agreement
only to the extent specifically provided. If there is any conflict between the
terms of this Exhibit and the terms of the Agreement, the terms of this Exhibit
shall control. Otherwise the terms of the Agreement shall remain in full force
and effect as provided therein. Terms used in this Exhibit that are defined in
the Agreement shall have the meanings given to them in the Agreement.

2.       Rates. Hourly rate as follows:

i. Retainer. The Retainer fee for eighty (80) hours per month will be billed at
$125- per hour monthly in advance and payable upon receipt.

ii. Additional Hours. The Retainer Plus (hereafter defined as hours worked upon
Client request in excess of eighty (80) hours per month or, work requested over
weekends/national holidays) fee will be billed at $ 175- per hour. If
applicable, Retainer Plus fees will be invoiced to the Company monthly post
facto and payable upon receipt.

iii. Travel. Time spent traveling on Client business will be billed at 50% of
Retainer Fee for any domestic travel under six hours and 100% of the Retainer
Fee for all international travel, or any domestic travel over six hours. If
travel is requested by Client on US national holidays/weekends, the Retainer
Plus fee shall apply in the same percentages herein. Any single travel day shall
be billed at a maximum of six hours total, regardless of actual time spent by
Consultant.

iv. Payment Details. Payment is on date due via wire to a bank so designated by
Consultant, or via company check to be delivered via guaranteed overnight
courier two (2) business days from receipt of invoice. Approved business
expenses shall be reimbursed monthly upon receipt of invoice in like manner.

v. Guarantee - The Company guarantees the Retainer for eighty (80) hours per
month, regardless of Company usage of Consultant; changes of control; or other
reasons. Any hours not used by Client will not carry over to following month.

3. Reimbursement. The Client agrees to reimburse the Consultant for any
approved out-of-pocket expenses incurred upon the behalf of the Client upon
presentation of valid documentation/sales receipts. Requests for approved
out-of-pocket expenses shall be submitted weekly and are due upon receipt.

i. In the case of any Client-requested travel, event participation fees or any
expense which is anticipated to be in excess of $250- in toto; the Consultant
reserves the right to request, and the Client agrees to disburse, said monies in
advance of the travel, event or anticipated expenditure.

ii. The Client agrees to reimburse the Consultant for any third party assistance
which the Client has instructed the Consultant to retain in the execution of
this Agreement. Charges for third party assistance shall be submitted weekly and
are due upon receipt. All reimbursements shall be executed by the Client under
the same terms as found in Rates hereto.

4. Stock Options. The Consultant, or its designee, shall receive, on the
Effective Date hereof, a stock option to purchase 25,000 shares of ADVA Common
Stock, The option shall be granted pursuant to the ADVA 2001 Stock Option Plan
as adopted.

a. The exercise price shall be based on the per share market price on the date
on which the options are granted by the Board of Directors (the "Grant Date").
Should the stock be non-trading or there is no price available at the Grant
Date, the exercise price shall be set at the lesser of the last price quoted for
ADII.OB on the Nasdaq OTC:BB or the first price set at the recommencement of
trading on the same or other bourse.

b. All options shall vest completely, regardless of employment status, 90 days
from the Grant Date.

c. Should the ADVA's stock be permanently de-listed, ADVA files for bankruptcy
protection or undergoes a "change of control" as defined in the Securities and
Exchange Act of 1933, as amended, all of the Consultant's granted options shall
vest immediately and, upon exercise, the Consultant shall be entitled to all
powers and rights in the stock thereto.

         In WITNESS WHEREOF, the parties have executed this Exhibit:


FOR:           Prudens~Consulo LLC                              FOR:        ADVA International Inc
               (Consultant)                                                 (Client)

Signed:        /s/ Anthony E. Mohr                              Signed:     /s/ George L. Down
               ---------------------------------------------                -------------------------------------------
               ---------------------------------------------                -------------------------------------------
               Anthony E. Mohr                                              George L. Down, Secretary & Executive
               Managing Director                                            Director on behalf  and at the behest of
                                                                            the Board of Directors

Date:          April 30th 2002                                  Date:       4/30/2002
               ---------------------------------------------                -------------------------------------------

WITNESS:
                   /s/ C. Roger Jones
                   -----------------------------------------
                   -----------------------------------------
                   Roger C. Jones, Non-Executive Director
                   of ADVA International






EXHIBIT C: LIMITATION OF LIABILITY AND GENERAL PROVISIONS

This Exhibit, effective as of May 1, 2002 by and between Prudens~Consulo LLC
("Consultant") and ADVA International Inc ("Client") relative to an Agreement
between the same dated April 30, 2002 ("Agreement");

The parties agree that:

1. Effect of Exhibit. This Exhibit is a modification of the Agreement
only to the extent specifically provided. If there is any conflict between the
terms of this Exhibit and the terms of the Agreement, the terms of this Exhibit
shall control. Otherwise the terms of the Agreement shall remain in full force
and effect as provided therein. Terms used in this Exhibit that are defined in
the Agreement shall have the meanings given to them in the Agreement.

2. Limitation of Liability. To the maximum extent permitted by applicable
law, in no event shall the Consultant (excepting in the provisions of Section 5
hereunder), or its suppliers be liable for any special, incidental, indirect, or
consequential damages whatsoever (including, without limitation, damages for
loss of business profits, business interruption, loss of business information,
or any other pecuniary loss) arising out of the failure to provide advice,
support services or products, even if the Consultant has been advised of the
possibility of such damages. In any case, the Consultant's entire liability
under any provision of this Agreement shall be limited to the monetary fees
charged for the specific advice, service or product in question as provided by
this Agreement.

3. Indemnity. ADVA agrees to indemnify and hold the Consultant harmless
from any and all liability resulting from any legal action taken
against the Client by any third party, shareholders, investors, vendors,
affiliates, et alia. Said indemnity shall include, but not be limited to, any
legal fees incurred by the Consultant due to any third party actions described
herein.

4. Limitation of Claims. No claim, regardless of form, which in any way
arises out of this Agreement or the parties' performance of this Agreement may
be made, nor action based upon such a claim brought, by either party more than
one (1) year after the termination of this agreement or basis for the claim
becomes known to the party desiring to assert it, which ever is shorter.

5. Fiduciary Duty to ADVA. During the period of hire and while Consultant
is receiving payments pursuant to Exhibit B hereof, Consultant shall:

i. Not conduct, engage in, assist or otherwise carry out, directly or
indirectly, any act or action which the Consultant, acting reasonably, believes
or should believe would be harmful or inimical to the interests of the Company,
its Parent or its affiliates. For purposes of this Agreement, "affiliate" shall
have the meaning ascribed thereto in Rule 405 of the Securities Act of 1933.

ii. Provide, in a timely and true manner to the best of the Consultant's
knowledge and ability, all material information and documents so requested by
the Client or, its attorneys and auditors, if such, in the opinion of the Board
of Directors, are necessary to the proper performance of ADVA in the reporting
of its activities as may be required by any body or court of governmental
jurisdiction.

Any other provisions herein notwithstanding, the Client reserves the right to
take any legal action, seek injunctive relief and/or monetary damages against
the Consultant in the case that the Board of Directors discovers, in fact, that
such activity as in Sec. 5(i) has been undertaken and/or upon Consultant's
failure to perform as in Sec 5(ii) during the term of this Agreement.
6. Force Majeure. Each party's performance of this Agreement is subject
to interruption and delay due to causes beyond its reasonable control such as
acts of God, acts of any government, war or other hostility, the elements, fire,
explosion, power failure, equipment failure, industrial or labor dispute,
inability to obtain necessary supplies, health, personal emergencies and the
like. In the event of such interruption or delay, the period of performance
shall be extended for a period of time equal to the interruption or delay;
provided, however, that, if any such interruption or delay continues for more
than ninety (90) days, the party whose performance is not affected may terminate
this Agreement immediately upon giving written notice of termination to the
other party.

7. General Provisions.

a. Non-Assignability. This Agreement may not be assigned without the
mutual written consent of both parties hereto.

b. No Attachment. Except as otherwise required by law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law, and any attempt, voluntary or involuntary, to effect any
such action shall be null, void and of no effect.

c. Amendment. No amendment or modification of this Agreement shall be
deemed effective unless and until executed in writing by the parties hereto.

d. Headings and Captions. The headings and captions contained in this
Agreement are inserted for convenience only and shall not constitute a part hereof.

8. Severability. If for any reason any provision of this Agreement shall
be held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and all other such provisions shall to the full
extent consistent with law continue in full force and effect. If any such
provision shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall likewise to the full
extent consistent with law continue in full force and effort.

9. Non-Waiver. Failure of either party to enforce any provision of this
Agreement shall not constitute or be construed as a waiver of such provision nor
of the right to enforce such provision or any other terms herein.

10. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following address or to such other address as either
party may designate by like notice:

                           If  to ADVA:
                           -----------
                           ADVA International Inc.
                           454 South Anderson Road, Suite 214, Rock Hill, SC
                           Facsimile: 803.327.7006
                           Attention: George L. Down

                           With a copy to:
                           Blank Rome Comisky & McCauley LLP
                           One Logan Square
                           Philadelphia, PA 19103
                           Facsimile:  215.569.5555
                           Attention:  Barry H. Genkin, Esquire
                           or such other address as Client may designate,

                           and if to Consultant:
                           --------------------
                           Prudens~Consulo LLC -
                           3665 East Bay Drive, Suite 204 - PMB 119, Largo, FL 33771
                           Facsimile: 240.266.6261
                           Attention: Anthony E. Mohr

                           with a copy to:
                           Baxter, Strohauer & Mannion P.A.
                           1150 Cleveland Street, Clearwater, FL 33755
                           Facsimile: 727.447.6899
                           Attention: Gary H. Strohauer, Esquire
                           or such other address as Consultant may designate.

11. Settlement of Disputes. Except for claims arising under Section 5
hereof, all claims, controversies, demands, disputes or differences between the
parties hereto or any persons bound hereby arising out of, or by virtue of, or
in connection with, or relating to this Agreement shall be submitted to and
determined by arbitration in accordance with this Section 11.

i. In the event of such a claim, controversy, demand, dispute or difference,
ADVA, on the one hand, and Consultant on the other hand, shall each select one
arbitrator and shall together select a third arbitrator who is neutral and
unbiased, and who shall serve as the chairman of the panel. If the parties are
unable to agree upon the third arbitrator, or if one of the parties is unable or
fails to select an arbitrator in accordance with this Section, the American
Arbitration Association ("AAA") shall be designated by either party to appoint
such arbitrator(s) to arbitrate the matter in accordance with this Section.

ii. The matter shall be arbitrated under the commercial arbitration rules of the
AAA then obtaining, such arbitration to be held in the City of Charlotte, North
Carolina. At any time before a decision of the arbitration panel has been
rendered, the parties may resolve the dispute by settlement. The decision of a
majority of arbitrators shall be the award of the panel of arbitrators and shall
be made in writing setting forth the award and the reasons for the decision.
Such award shall be binding and conclusive on all parties, shall not be subject
to appeal and may be enforced as such in accordance with the provisions of the
award. This agreement to arbitrate is specifically enforceable by the parties to
this Agreement.

12. Governing Law. This Agreement has been executed and delivered in the
State of South Carolina and its validity, interpretation, performance and
enforcement shall be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to any choice of law or conflict of
laws rules or provisions (whether of the State of South Carolina or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

13. Consent to Jurisdiction. Except as provided in Section 11 hereof,
Consultant and ADVA irrevocably consent to the exclusive jurisdiction of the
state and/or federal courts located in the District of South Carolina, in any
action or proceeding pursuant to this Agreement and agree to service of process
in accordance with Section 10 herein.

14. Entire Understanding. This Agreement sets forth the entire
understanding between the parties with respect to the subject matter hereof and
cancels and supersedes all prior oral and written agreements between the parties
or otherwise applicable to Consultant, with respect to the subject matter
hereof.






CONSULTANT AFFIRMS THAT THE ONLY CONSIDERATION FOR SIGNING THIS AGREEMENT ARE
THE TERMS STATED HEREIN, THAT NO OTHER PROMISES OR AGREEMENTS OF ANY KIND HAVE
BEEN MADE TO OR WITH HIM BY ANY PERSON OR ENTITY WHATSOEVER TO CAUSE HIM TO SIGN
THIS AGREEMENT, AND THAT HE FULLY UNDERSTANDS THE MEANING AND INTENT OF THIS
DOCUMENT. CONSULTANT STATES AND REPRESENTS THAT HE HAS BEEN ADVISED, AND HAD AN
OPPORTUNITY, TO DISCUSS FULLY AND REVIEW THE TERMS OF THIS AGREEMENT WITH AN
ATTORNEY. CONSULTANT FURTHER STATES AND REPRESENTS THAT HE HAS CAREFULLY READ
THIS AGREEMENT, UNDERSTANDS THE CONDITIONS HEREOF, FREELY AND VOLUNTARILY
ASSENTS TO ALL THE TERMS AND CONDITIONS HEREOF, AND SIGNS THE SAME AS HIS OWN
FREE ACT.


         In WITNESS WHEREOF, the parties have executed this Exhibit:


FOR:           Prudens~Consulo LLC                              FOR:        ADVA International Inc
               (Consultant)                                                 (Client)

Signed:        /s/ Anthony E. Mohr                              Signed:     /s/ George L. Down
               ---------------------------------------------                -------------------------------------------
               ---------------------------------------------                -------------------------------------------
               Anthony E. Mohr                                              George L. Down, Secretary & Executive
               Managing Director                                            Director on behalf and at the behest of
                                                                            the Board of Directors

Date:          April 30th 2002                                  Date:       4/30/2002
               ---------------------------------------------                -------------------------------------------

WITNESS:
                   /s/ C. Roger Jones
                   -----------------------------------------
                   -----------------------------------------
                   C. Roger Jones, Non-Executive Director
                   of ADVA International


